EAG/FTB
F. #2018R02344

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  – – – – – – – – – – – – – – – – X

  UNITED STATES OF AMERICA
                                                    [PROPOSED] PROTECTIVE ORDER
         - against -
                                                    21-CR-040 (AMD)
  BRYAN CHO,
      also known as “Yong Hee Cho,”

                       Defendant.

  – – – – – – – – – – – – – – – – X

                                PROTECTIVE ORDER
                           GOVERNING THE DISCLOSURE OF
                            CONFIDENTIAL INFORMATION

               To expedite the flow of discovery material between the parties, facilitate the

prompt resolution of disputes over confidentiality, adequately protect personal identifying

information (“PII”) entitled to be kept confidential, and ensure that protection is afforded

only to material so entitled, it is, pursuant to the Court’s authority under Federal Rule of

Criminal Procedure 16, and with the consent of the parties, ORDERED as follows:

   (1)     Production of Confidential Information By The United States

               The United States may produce material that either explicitly contains or

effectively reveals certain PII (including addresses, telephone numbers, email addresses,

dates of birth, passport numbers, Social Security account numbers or other identifying

numbers, photographs, contact information, and bank account numbers and other identifying

financial information) of other individuals, pursuant to the defendant’s discovery requests.


                                                1
               Upon producing any such material to the defendant, the United States shall

designate the material as confidential (“the Confidential Material”). The defendant may

challenge the confidential designation. Absent permission from the Court, the defendant and

his attorneys shall not disclose or show Confidential Material to anyone other than: (i) the

defendant; (ii) the defendant’s attorneys and their employees; (iii) outside experts or

consultants retained for the purposes of this case, provided that no disclosure shall occur

until each such expert or consultant has been provided with a copy of this Order and agreed

in writing to abide by it; (iv) independent copying services and other independent litigation

support services retained for purposes of this case, provided that no disclosure shall occur

until any such service has been provided with a copy of this Order and agreed in writing to

abide by it; (v) persons who are identified by the relevant document as an author, sender, or

recipient of such document in the ordinary course of business; (vi) persons whose own PII is

referenced in the relevant document (provided the relevant document does not contain the PII

of any other person or such information can be redacted prior to disclosure); (vii) any person

with whom the defendant has entered into a joint defense agreement, provided that any such

person has been provided with a copy of this Order and agreed in writing to abide by it; and

(viii) the Court and persons employed by the Court. The parties shall not file documents

containing Confidential Material or submit them to the Court or reproduce their contents in

any court filing unless the document or filing is placed under seal or all Confidential Material

has been removed or redacted in accordance with Federal Rule of Criminal Procedure 49.1.

Within 90 days of the final conclusion of this litigation, the defendant shall return the

Confidential Material and all copies, as well as all notes, memoranda, summaries, or other

documents containing information from the Confidential Material, to counsel for the United

                                                2
States, or shall destroy them and certify in writing to counsel for the United States that the

Confidential Material has been destroyed.

   (2)     Confidential Information in Open Court

               The procedures for use of Confidential Material during any hearing or the trial

of this matter shall be determined by the parties and the Court in advance of the hearing or

trial. The parties shall consider, among other things, redacting Confidential Material to

remove individual identifiers and other confidential information, making a request to the

Court to submit such documents under seal, coding the documents to substitute a numerical

or other designation for identifying information, requesting that any exhibit be placed under

seal, and introducing summary evidence where practicable which may be more easily

redacted. No party shall disclose Confidential Material in open Court without prior

consideration by the Court, which either party may elect to seek on an ex parte basis.

   (3)     No Waiver

               The failure to designate any materials as provided in paragraph (1) shall not

constitute a waiver of a party's assertion that the materials are covered by this Protective

Order.

   (4)     No Ruling on Discoverability Nor Admissibility

               This Protective Order does not constitute a ruling on the question of whether




                                                3
any particular material is properly discoverable or admissible and does not constitute any

ruling on any potential objection to the discoverability of any material.

              SO ORDERED.

Dated: Brooklyn, New York
          February 18 , 2021




                                              s/Ann M. Donnelly
                                           _____________________________________
                                           HON. ANN M. DONNELLY
                                           UNITED STATES DISTRICT JUDGE
                                           EASTERN DISTRICT OF NEW YORK




                                               4
